UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: Last day of February Date of reporting period: February 28, 2014 Item 1. REPORTS TO STOCKHOLDERS. Annual Report 2014 For the period from August 14, 2013 (Date of Initial Public Investment) to February 28, 2014 Arin Large Cap Theta Fund This report and the financial statements contained herein are submitted for the general information of the shareholders of the Arin Large Cap Theta Fund (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Arin Large Cap Theta Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Arin Large Cap Theta Fund, including its principals, and Capital Investment Group, Inc. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Arin Large Cap Theta Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following additional risks: common stocks, ETF risks, futures risk, general market risk, investment advisor risk, large-cap securities risk, new fund risk, operating risk, risks from purchasing options, risks from writing options, and trading strategies based on volatility. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Fund. A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863. The prospectus should be read carefully before investing. This Annual Report was first distributed to shareholders on or about April 29, 2014. For More Information on Your Arin Large Cap Theta Fund: See Our Web site @ arinllc.com or Call Our Shareholder Services Group at 800-773-3863. 1 200 Four Falls, Suite 211 1001 Conshohocken State Road West Conshohocken, PA 19428 (610) 822-3400 ~ Fax (484) 351-8093 Email:jdesipio@arinllc.com www.arinllc.com March 7, 2014 Dear Fellow Shareholders of the Arin Large Cap Theta Fund: Question: When is a six month return of 6.67% less than what we hoped for? Answer:When the benchmark index returned over 11.60%! And so we share for your review the Annual Report for the Arin Large Cap Theta Fund (“Theta”) for the period ending February 28, 2014. The return for the Fund during this inception period was 6.67% for the Institutional share class and 6.75% for the Advisor share class.This compares to 11.60% for the S&P 500 (the “Index”). (This performance reflects an inception period since many vendors began tracking Theta on August 14, 2013 and September 3, 2013 for the Institutional and Advisors share classes, respectively.)Our goal each year is to deliver returns in excess of the benchmark Index while taking on lower levels of risk, as measured by standard deviation.In the current period, we achieved only one of these goals.We anticipate that over time, Theta should do a much better job at tracking the performance of the Index while maintaining this lower level of relative risk. Theta relies upon perceived price discrepancies in the options traded on the value of the S&P 500.One of the major sources of return is the differential between what the market participants project as a fair value of volatility versus the actual level of volatility experienced during a given period.Since December 2012, and with very few intra-period exceptions, the market participants’ estimates of volatility were wrong.Even though there was a positive spread between what the option market estimated and the realized volatility, the volatility was primarily in only one direction, towards higher Index prices. Market volatility comes in three forms: 1. Back and forth across a trendless mean; 2. Higher and farther from the mean; 3. Lower and farther from the mean.Most investors tend to focus on the third type referenced.Theta attempts to earn return across all three types of volatility but typically will suffer its poorest performance under condition 2. Condition 2 should allow Theta to produce positive returns but less favorable relative returns. We failed to believe the story of an ever higher Index without correction and this caused weakened relative performance.Theta’s short option positions effectively capped a portion of its portfolio’s returns as the market surged higher.The use of option contracts did contribute to a 44.50% loss reduction in January, but the 4.57% rebound in the Index in February resulted in Theta’s suboptimal position for the Index’s significant upward move. The specific returns of the Fund as of March 31, 2014 are as follows: Average Annual Total Return One Year Since Inception* Net Expense Ratio** Gross Expense Ratio*** Arin Large Cap Theta Fund (Institutional) n/a 6.36% 0.77% 1.17% Arin Large Cap Theta Fund (Advisor) n/a 7.16% 1.17% 1.57% S&P 500 Stock Index**** n/a 12.54% n/a n/a 2 The performance data quoted above represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit ncfunds.com or call the Fund at (800) 773-3863. Fee waivers and expenses reimbursements have positively impacted Fund performance. *The Fund’s inception date was August 14, 2013 for the Institutional Class shares and September 3, 2013 for the Advisor Class shares. **The Advisor has entered into an Operating Plan with the Administrator, through June 30, 2014, under which it has agreed to (i) make payments to the administrator based upon the Fund's net assets according to a schedule included in the Operating Plan and (ii) assume certain expenses of the Fund outlined in the Operating Plan. These measures are intended to limit the Fund's operating expenses to 0.68% of the average daily net assets, exclusive of taxes, interest, brokerage fees and commissions, distribution and/or service (12b-1) fees, acquired fund fees and expenses, and extraordinary expenses. The Operating Plan can only be terminated at the conclusion of the then-current term by notice of non-renewal to a party or mutual agreement of the parties. The Advisor cannot recoup from the Fund any amounts paid under the Operating Plan. . ***Gross expense ratio is from the Fund’s prospectus dated July 26, 2013. ****You cannot invest directly in this index.This index does not have an investment advisor and does not pay any commissions, expenses, or taxes.If this index did pay commissions, expenses, or taxes, its returns would be lower. As a reminder, while we use the Fund’s benchmark to provide an objective measure of the Fund’s performance, we do not manage the Fund to any specific benchmark. The investment strategy of the Fund incorporates elements that the major benchmarks simply do not capture (i.e. hedging, synthetic exposures through options, high levels of cash, etc.).Our current investment philosophy is that we are in a market that is enjoying the false luxury of easy money and relative safety.The current fundamentals and market demand may be divorced or at least distorted by several macroeconomic trends such as globalization, central bank influence, financial engineering, and capital structure arbitrage.Though several economic indicators appear strong, all too often one layer into the data reveals a more troubling trend.One simple example of this is the reported monthly unemployment rate.While the headline number approaches six percent, this figure neglects to adjust for the declining employment participation rate and average wage growth.We do not attempt to predict the Index’s direction or the level of realized volatility.We use differences in the rate of volatility implied by option prices as our means to access the Beta of the Index.As a result, we believe that the Fund strives to generate excess risk adjusted returns in a way that is atypical from how mutual funds or other publicly available commingled pools traditionally have been managed. Specifically, we believe that investors should consider: ● Investors should stay rational across most Market Environments.We often assert many investors want to participate in the equity market but are reluctant to do so because the ever present risk of loss.In late 2008 and early 2009, many investors rushed to close their equity accounts in panic.We believe these investors lost focus and engineered a false pretext for making investment decisions.We believe Theta provides clients with a tool to stay rational longer.It is through this longer, more stable exposure that they can tolerate the gyrations of the equity market while retaining the chance of meeting their financial goals. ● The ability to preserve capital in down market periods.We seek to achieve this by buying and selling option combinations that offer downside protection with upside participation.Of course, the trade-off for reducing downside loss is that under certain market conditions, returns will trail the Index.Certainly, 2013 and February 2014 represent the market conditions that expose a period of relative weakness in Theta, big “right tail” or positive moves with low expected volatility prices in the options market. 3 We have no means of knowing when the geopolitical escapades (Ukraine, Venezuela, China, Brazil, etc.) will temper, what the lasting impact of the poor weather in the West, Midwest and Northeast will be, how the Congressional Budget Office’s estimate that unemployment will remain above six percent (6%) for the foreseeable future will affect monetary policy, or how the reduction in estimated Gross Domestic Product growth by the Bureau of Economic Analysis will impact company sales’ growth.Another anecdote is the renewed interest in late 1990’s metric of Price to Sales as a key valuation measure. While I tend to agree the market knows best, I am unable to shake the idea that this market may be just a game of musical chairs in which financial engineered results cloud true weakness in the performance from operations and innovation.Theta does not require us to be right all the time.Theta just requires us to be less wrong over time. I invite any current or prospective shareholder to call or email me directly to discuss the Arin Large Cap Theta Fund and our investment approach. Very truly yours, Joe DeSipio, CFA Arin Risk Advisors, LLC The views in the foregoing discussion were those of the Fund’s investment advisor as of the date set forth above and may not reflect its views on the date this Annual Report is first published or anytime thereafter.These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. 4 Arin Large Cap Theta Fund - Institutional Class Shares Performance Update (Unaudited) For the period from August 14, 2013 (Date of Initial Public Investment) to February 28, 2014 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment at August 14, 2013 (Date of Initial Public Investment) and represents the reinvestment of all dividends and capital gains.This graph depicts the performance of Institutional Class Shares versus the S&P 500 Total Return Index.It is important to note that the Fund is a professionally managed mutual fund while the index is not available for investment and is unmanaged.The comparison is for illustrative purposes only. Average Annual Total Returns Gross As of Since Inception Expense February 28, 2014 Inception Date Ratio* Institutional 6.67% 08/14/13 1.17% S&P 500 Total Return Index 11.60% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 26, 2013. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.arinllc.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends and distributions. 5 Arin Large Cap Theta Fund - Advisor Class Shares Performance Update (Unaudited) For the period from September 3, 2013 (Date of Initial Public Investment) to February 28, 2014 Comparison of the Change in Value of a $10,000 Investment The graph above assumes an initial $10,000 investment at September 3, 2013 (Date of Initial Public Investment) and represents the reinvestment of all dividends and capital gains.This graph depicts the performance of Advisor Class Shares versus the S&P 500 Total Return Index.It is important to note that the Fund is a professionally managed mutual fund while the index is not available for investment and is unmanaged.The comparison is for illustrative purposes only. Average Annual Total Returns Gross As of Since Inception Expense February 28, 2014 Inception Date Ratio* Advisor - No Sales Load 6.75% 09/03/13 1.57% S&P 500 Total Return Index 14.59% N/A N/A * The gross expense ratio shown is from the Fund's prospectus dated July 26, 2013. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.arinllc.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends and distributions. 6 Arin Large Cap Theta Fund Schedule of Investments As of February 28, 2014 Shares Value (Note 1) EXCHANGE TRADED FUND - 11.01% SPDR S&P rust $ Total Exchange Traded Fund (Cost $580,738) TREASURY BILLS - 37.83% Principal Yield Maturity Date United States Treasury Bill (a) $ 0.000% 4/3/2014 United States Treasury Bill (a) 0.000% 4/17/2014 United States Treasury Bill (a) 0.000% 4/24/2014 Total Treasury Bills (Cost $2,239,895) INVESTMENT COMPANY - 56.35% § Fidelity Institutional Money Market Funds, 0.04% Total Investment Company (Cost $3,335,865) CALL OPTIONS PURCHASED - 8.18% Number of Contracts Exercise Price Expiration Date * S&P 500 Index Call Option 28 $ 3/14/2014 * S&P 500 Index Call Option 20 3/14/2014 Total Call Options Purchased (Cost $342,758) Total Value of Investments (Cost $6,499,256) - 113.37% $ Liabilities in Excess of Other Assets- (13.37)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield (a) All or a portion of this security is held in a margin account at the broker for options written. See Notes to Financial Statements 7 Arin Large Cap Theta Fund Schedule of Options Written As of February 28, 2014 Value (Note 1) CALL OPTIONS WRITTEN - 10.77% Number of Contracts Exercise Price Expiration Date S&P 500 Index Call Option 20 $ 1,785.00 3/7/2014 $ S&P 500 Index Call Option 5 3/22/2014 S&P 500 Index Call Option 5 3/22/2014 S&P 500 Index Call Option 1 3/7/2014 S&P 500 Index Call Option 10 3/22/2014 S&P 500 Index Call Option 3 3/22/2014 Total Call Options Written (Premiums Received $613,288) PUT OPTIONS WRITTEN - 3.23% Number of Contracts Exercise Price Expiration Date S&P 500 Index Put Option 3 $ 3/22/2014 Total Put Options Written (Premiums Received $196,790) Total Options Written (Premiums Received $810,078) $ Summary of Investments % of Net Assets Value Exchange Traded Fund 11.01% $ Treasury Bills 37.83% Call Options Purchased 8.18% Short-Term Investment 56.35% Total 113.37% $ See Notes to Financial Statements 8 Arin Large Cap Theta Fund Statement of Assets and Liabilities As of February 28, 2014 Assets: Investments, at value (cost $6,499,256) $ Receivables: Investments sold Fund shares sold Dividends and interest 98 Total assets Liabilities: Options written, at value (premiums received $810,078) Due to Broker Payables: Investments purchased Accrued expenses Advisory fees Administration fees Interest expenses 47 Distribution and service fees 14 Total liabilities Net Assets $ Net Assets Consist of: Capital $ Accumulated net realized loss on investments and written options Net unrealized appreciation/depreciation on investments and written options Total Net Assets $ Institutional shares outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value, Offering Price and Redemption Price Per Share $ Advisor shares outstanding, no par value (unlimited authorized shares) Net Assets $ Net Asset Value, Offering Price and Redemption Price Per Share $ See Notes to Financial Statements 9 Arin Large Cap Theta Fund Statement of Operations For the period from August 14, 2013 (Date of Initial Public Investment) to February 28, 2014 Investment Income: Dividends $ Interest Total Investment Income Expenses: Advisory fees (note 2) Administration fees (note 2) Distribution and service fees - Advisor Class Shares (note 3) 75 Interest Expense Total Expenses Net Investment Loss Realized and Unrealized Gain (Loss) on Investments and Options Written Net realized gain (loss) from: Investments $ Options Written Net realized gain on investments and options written Change in unrealized appreciation (depreciation) on: Investments Options Written Net change in unrealized appreciation on investments and options written Net Realized and Unrealized Gain on Investments and Options Written $ Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements 10 Arin Large Cap Theta Fund Statement of Changes in Net Assets For the period from August 14, 2013 (Date of Initial Public Investment) to February 28, 2014 Operations: Net investment loss $ Net realized gain from investments and options written Net change in unrealized appreciation on investments and options written Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: Net realized gain Institutional Class Shares Advisor Class Shares Net Decrease in Net Assets Resulting from Distributions Capital Share Transactions: Shares sold Reinvested dividends and distributions Shares repurchased Net Increase from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of Period - End of Period $ Undistributed Net Investment Income $ - Share Information: Institutional Class Shares Shares Amount Shares sold $ Reinvested dividends and distributions Shares repurchased Net Increase in Capital Shares $ Outstanding, Beginning of Period - - Outstanding, End of Period $ Advisor Class Shares Shares Amount Shares sold $ Reinvested dividends and distributions 69 Shares repurchased - - Net Increase in Capital Shares $ Outstanding, Beginning of Period - - Outstanding, End of Period $ See Notes to Financial Statements 11 Arin Large Cap Theta Fund Financial Highlights For a share outstanding during the period from Institutional August 14, 2013 (Date of Initial Public Investment) to February 28, 2014 Class Shares Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations Net investment loss Net realized and unrealized gain on investments and options written Total from Investment Operations Less Distributions: Net realized gain on investment transactions Total Distributions Net Asset Value, End of Period $ Total Return (a) 6.67% (c) Net Assets, End of Period (in thousands) $ Average Net Assets for the Period (in thousands) $ Ratios of: Gross Expenses to Average Net Assets (d) 0.85% (b) Net Expenses to Average Net Assets (d) 0.85% (b) Net Investment Income/(Loss) to Average Net Assets (e) (0.43)% (b) Portfolio turnover rate 0.00% (c) (a) Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (b) Annualized. (c) Not Annualized. (d) Does not include expenses of the investment companies in which the Fund invests. (e) Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. See Notes to Financial Statements (Continued) 12 Arin Large Cap Theta Fund Financial Highlights For a share outstanding during the period from Advisor September 3, 2013 (Date of Initial Public Investment) to February 28, 2014 Class Shares Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations Net investment loss Net realized and unrealized gain on investments and options written Total from Investment Operations Less Distributions: Net realized gain on investment transactions Total Distributions Net Asset Value, End of Period $ Total Return (a) 6.75% (c) Net Assets, End of Period (in thousands) $ 52 Average Net Assets for the Period (in thousands) $ 38 Ratios of: Gross Expenses to Average Net Assets (d) 1.24% (b) Net Expenses to Average Net Assets (d) 1.24% (b) Net Investment Income/(Loss) to Average Net Assets (e) (0.78)% (b) Portfolio turnover rate 0.00% (c) (a) Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (b) Annualized. (c) Not Annualized. (d) Does not include expenses of the investment companies in which the Fund invests. (e) Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. See Notes to Financial Statements 13 Arin Large Cap Theta Fund Notes to Financial Statements 1.
